—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered December 18, 1996, convicting defendant, after a jury trial, of attempted murder in the second degree, and sentencing him, as a second felony offender, to a term of 12 V2 to 25 years, unanimously affirmed.
Defendant’s inadequate showing of a Batson violation justified the court’s summary denial of his claim. Moreover, defendant was not prejudiced by the lack of a further opportunity to be heard, because the existing record clearly shows that defendant would not have been able to make out a prima facie case of discrimination. Concur—Sullivan, J. P., Nardelli, Williams and Andrias, JJ.